DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 15 – 30) in the reply filed on 06/23/2022 is acknowledged.
Claims 1 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardle (U.S. 2011/0098809.
Regarding claim 15, Wardle teaches an ocular viscoelastic delivery system (Figure 3), comprising: 
a handle (1102); 
a cannula (1108) defining a passageway extending from the handle to a distal cannula opening (1109), the cannula being sized and configured to be advanced through an anterior chamber of a patient's eye to place the distal cannula opening in fluid communication with Schlemm's canal of the eye (as discussed in paragraphs [0054] and [0062]); 
a conduit (1152) slidably disposed within the cannula passageway, the conduit including a viscoelastic delivery port (1107), specifically FIG. 4A includes a plurality of arrows representing fluid 1164 flowing through tip lumen 1174 of channel tool 1152 and shown exiting distal opening 1170… Fluid (such as, e.g., viscoelastic) injected through this opening may be used, for example, to gently separate the walls of Schlemm's canal in areas where the canal walls have collapsed and or adhered to each other as discussed in paragraph [0059];
at least a distal portion of the conduit being sized and configured to be advanced from the cannula into Schlemm's canal, specifically exemplary methods in accordance with this detailed description may include the step of advancing a distal portion of channel tool 1152 through the distal port 1109 of cannula 1108 into Schlemm's canal of an eye (paragraph [0054]);
a viscoelastic module (1162) in fluid communication with the conduit and the viscoelastic delivery port as shown in Figure 3 and discussed in paragraph [0056], 
the viscoelastic module being configured to contain a pressurized volume of viscoelastic material (1164) outside of the handle as shown in Figure 3 and discussed in paragraph [0057]; 
a first control (1166) configured to adjust a position of the conduit and the viscoelastic delivery port relative to the cannula (paragraph [0055]); 
and a second control (lever as part of 1162 as shown in Figure 3) configured to release pressurized viscoelastic material from the viscoelastic module through the conduit and viscoelastic delivery port into Schlemm's canal, specifically  Fluid injection assembly 1162 includes a mechanism including a lever…. The mechanism cooperates with syringe 1163 to dispense fluid (e.g., the drops shown in FIG. 3). In the exemplary embodiment of FIG. 3, fluid injection assembly 1162 will dispense a controlled volume of fluid each time the lever is actuated as discussed in paragraph [0056].
Regarding claim 23, Wardle teaches that wherein a single actuation of the first control moves the conduit by a known distance (mechanism 1166 is shown as gear wheels and a rack gear, thus actuation of the wheel will move the channel tool 1152 a known distance).
Regarding claim 25, Wardle teaches that a single actuation of the second control administers a known volume of viscoelastic material from the conduit and viscoelastic delivery port into Schlemm's canal (paragraph [0056] discusses a controlled volume of fluid is dispensed each time the lever is actuated).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (U.S. 2011/0098809 in view of Escaf (U.S. 2018/0256395).
Regarding claims 16 and 17, Wardle teaches claim 15 as seen above.
Wardle further teaches a force assembly (lever as shown in Figure 3) configured to contact a plunger (plunger inside the syringe as shown in Figure 3) of the viscoelastic syringe, the force assembly further being configured to apply a constant force against the plunger (as discussed in paragraph [0056]).
However, Wardle does not teach that a cradle configured to receive a viscoelastic syringe (claim 16); wherein the force assembly further comprises an adjustment mechanism configured to adjust a position of the force assembly with respect to the plunger (claim 17).
Escaf teaches a device similar to Wardle and the current application, further including that a cradle (93, Figure 3) configured to receive a viscoelastic syringe (91) as discussed in paragraph [0135];
wherein the force assembly further comprises an adjustment mechanism configured to adjust a position of the force assembly with respect to the plunger (controller 118 provides a means for position adjustment of a viscoelastic fluid injector actuator as discussed in paragraph [0155]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Escaf with the device of Wardle in order to enable the removal or placement of the syringe when desired (paragraph [0135]) as well as monitor at all time the relative location of the mechanical actuator (paragraph [0155]).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (U.S. 2011/0098809 in view of Schaller (U.S. 2014/0309599).
Regarding claims 18 and 19, Wardle teaches claim 15 as shown above.
Wardle further teaches that the viscoelastic module comprises a reservoir as shown in Figure 3.
However, Wardle does not teach that a spring configured to pressurize viscoelastic material in the reservoir (claim 18); an actuator extending from the viscoelastic module and configured to compress the spring to pressurize the reservoir (claim 19).
Schaller teaches a device similar to Wardle and the current application, further including that a spring (435, Figure 1B) configured to pressurize viscoelastic material in the reservoir (paragraph [0039]); an actuator (605, Figures 1A and 1B) extending from the viscoelastic module and configured to compress the spring to pressurize the reservoir (paragraphs [0038] and [0039]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Schaller with the device of Wardle in order to prevent over-pressurizing the container (paragraph [0009]).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (U.S. 2011/0098809 in view of Herrin (U.S. 2020/0305878).
Regarding claim 24, Wardle teaches claim 15 as seen above.
However, Wardle does not teach a cantilever spring engaged with the first control and adapted to provide tactile feedback of movement of the first control.
Herrin teaches a device similar to Wardle and the current application, further including a cantilever spring (1253, Figure 12) engaged with the first control and adapted to provide tactile feedback of movement of the first control, specifically The detent plate 1249 may include a cantilever spring arm 1253 to engage detents or protrusions (not shown) on the inner control sleeve 1240 to provide tactile resistance to facilitate controlled movements of the control grip 1210 in directing operations of the control handle 130 (paragraph [0058]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Herrin with the device of Wardle in order to provide tactile resistance to facilitate controlled movement of the control grip (paragraph [0058]).

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (U.S. 2011/0098809 in view of Bley (U.S. 2020/0261266).
Regarding claim 29, Wardle teaches claim 15 as seen above.
Wardle further teaches tubing (1156) extending from the viscoelastic module to the handle, the tubing comprising a fluid lumen extending from an outlet of the viscoelastic module to the handle as shown in Figure 3. 
However, Wardle does no teach an inlet control in the handle.
Bley teaches a device similar to Wardle and the current application, further including an inlet control in the handle (one way valve 43 in the handle 13).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Bley with the device of Wardle in order to prevent reflux of the fluid (paragraph [0096]).
Regarding claim 30, Wardle and Bley teach claim 29 as seen above.
Wardle and Bley disclose the claimed invention except for that the tubing has a length of 3- 4 inches.  Examiner notes that the length of the tubing is a result effective variable since Wardle discloses that the tubing can be sized to provide a level of travel necessary to advance the distal end channel tool 1152 through the entire length of Schlemm’s canal (paragraph [0058]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tubing has a length of 3- 4 inches, for the purpose of allowing the distal tool to travel the entire length of Schlemm’s canal,   since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Allowable Subject Matter
Claims 20 – 22, and 26 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, cited prior arts do not teach wherein the viscoelastic module further comprises an inlet port adapted to engage with a viscoelastic syringe, the inlet port being fluid being fluidly communicable with the reservoir.
Regarding claim 26, cited prior arts do not teach wherein the second control comprises a toggle lever operable to be moved to a first position to open a valve to deliver viscoelastic material from the viscoelastic module into the conduit, the second control further comprising a spring operable to move the toggle to a second position to close the valve.
Claims 21, 22, 27, and 28 are objected to be allowable due to their dependency on claim 20 or claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783